DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardis et al. (US 4535996) in view of Scott et al. (US 4784396).
 	Regarding claims 1 and 15, Cardis et al. discloses an assembly Fig. 10 comprising: a cover C having a channel and fastener holes, the channel having a width; and a gasket 10 engageable with the cover in the channel; the gasket having a first segment 22, a second segment 23, and a sinuous segment (10s of Annotated Fig. 1 below) extending from the first segment to the second segment; the first segment and the second segment each having an end connected to the sinuous segment, the ends spaced from each other along an axis central to both ends; the sinuous segment having a first peak (1p of Annotate Fig. 1) and a second peak (2p of Annotated Fig. 1) on opposite sides of the axis, a width of the sinuous segment between the first peak and the second peak being greater than the width of the channel; the gasket 
 
    PNG
    media_image1.png
    548
    844
    media_image1.png
    Greyscale


 	Regarding claim 2, the combination discloses wherein the channel includes a straight section 12 and the sinuous segment 10s of the gasket 10 is positioned to be engaged with the straight section.In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
 	Regarding claims 4, 6 and 17, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the sinuous segment 10s includes a third peak.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
 	Regarding claims 7 and 18, the combination discloses wherein the gasket 10 has a constant cross section along the first segment 22, the second segment 23, and the sinuous segment 10s. 	Regarding claim 8, the combination discloses wherein the lip (32 of Scott) is designed to releasably retain a fastener (24 of Scott) in the fastener hole of the gasket 10.
 	Regarding claim 9, the combination discloses wherein the lip (32 of Scott) is continuous around the circumference of the fastener hole.
 	Regarding claims 10 and 20, the combination discloses wherein the gasket 10 includes elongated sections, at least one of the elongated sections 12 including at least one sinuous segment 10s, and for each fastener section, one of the elongated sections extends in a direction from the fastener section and another one of the elongated sections extends in another direction from the fastener section.
 	Regarding claim 11, the combination discloses wherein the elongated sections 12 and the fastener sections are unitary Fig. 1. 	Regarding claim 12, the combination discloses a fastener 8 releasably retained in the fastener hole by the lip (32 of Scott).

 	Regarding claims 14 and 16, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the width of the sinuous segment 10s.   Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
	Regarding claim 19, the combination discloses wherein the sinuous segment10s is capable of resiliently engaging opposing walls of a groove in a cover C and the lip (32 of Scot) is capable of releasably retaining a fastener in the fastener hole. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675